Case 2:19-ap-01170-BB   Doc 6 Filed 08/20/19 Entered 08/20/19 17:37:29   Desc
                        Main Document     Page 1 of 7
Case 2:19-ap-01170-BB   Doc 6 Filed 08/20/19 Entered 08/20/19 17:37:29   Desc
                        Main Document     Page 2 of 7
Case 2:19-ap-01170-BB   Doc 6 Filed 08/20/19 Entered 08/20/19 17:37:29   Desc
                        Main Document     Page 3 of 7
Case 2:19-ap-01170-BB   Doc 6 Filed 08/20/19 Entered 08/20/19 17:37:29   Desc
                        Main Document     Page 4 of 7
Case 2:19-ap-01170-BB   Doc 6 Filed 08/20/19 Entered 08/20/19 17:37:29   Desc
                        Main Document     Page 5 of 7
Case 2:19-ap-01170-BB   Doc 6 Filed 08/20/19 Entered 08/20/19 17:37:29   Desc
                        Main Document     Page 6 of 7
Case 2:19-ap-01170-BB   Doc 6 Filed 08/20/19 Entered 08/20/19 17:37:29   Desc
                        Main Document     Page 7 of 7
